Order, Supreme Court, Bronx County (Norma Ruiz, J.), entered April 30, 2002, which, in an action for personal injuries allegedly sustained when plaintiff tripped over the curled-up lip of a rain mat in the lobby of defendant club’s premises, denied defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The existence of the alleged curled-up lip of the mat is an issue of credibility that cannot be resolved on a summary judg*235ment motion. Concur — Tom, J.P., Andrias, Saxe, Rubin and Friedman, JJ.